Citation Nr: 1541143	
Decision Date: 09/24/15    Archive Date: 10/02/15

DOCKET NO.  09-14 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to an increased rating in excess of 70 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Zi-Heng Zhu, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from April 1966 to April 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a March 2007 rating decision of the Indianapolis, Indiana, Regional Office (RO) of the Department of Veterans Affairs (VA). 

In January 2013, the Board remanded the Veteran's claim for an increased rating for his service-connected PTSD, for additional development. Subsequently, in May 2013, the Appeals Management Center (AMC) granted the Veteran's claim for increased rating for his PTSD and provided the Veteran with a 70 percent rating. As this was not the highest rating available for this disability, the appeal continued. AB v. Brown, 6 Vet. App. 35 (1993) (holding that a claimant is presumed to be seeking the maximum rating). 

A review of the Virtual VA and Veteran Benefits Management System (VBMS) paperless claims processing system was conducted.  

The issue of entitlement to special monthly compensation has been raised by the record in a June 05, 2013 notation by Regional Office staff, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, to avoid prejudicing the Veteran's one right to appeal the determination, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

FINDING OF FACT

In a response received by VA in July 2013, the Veteran expressed satisfaction with his appeal and withdrew the appeal for his PTSD rating.  


CONCLUSION OF LAW
The criteria for withdrawal of a substantive appeal for an increased rating for PTSD have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

In a response dated June 25, 2013 and received by VA in July 2013, the Veteran expressed satisfaction with his appeal and withdrew the appeal for his PTSD rating.  


ORDER

The request for an increased rating for PTSD is dismissed.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


